DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 10/30/2019 "Restriction Requirement," the 12/23/2019 "Reply" elected, without traverse, Species I, Subspecies A, Subspecies 1, Subspecies a for prosecution on the merits. 
The Reply identified claims 1-3, 5, 9, 11-23, 26, 27, 29-39, 42, and 43 as being directed to the elected invention. 
Claims 4 and 8, however, were noted as also directed to elected inventions because they presented a genus scope to that including Ag.
Claim 9 was noted as ambiguously listed both as elected (in the Remarks) and withdrawn (in the listing). It however has a scope commensurate with the elected invention.
Accordingly, claims 6, 7, 10, 24, 25, 28, 40, and 41 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The Restriction Requirement was made Final
The Restriction Requirement and its Finality are proper, and they are therefore maintained.
Objections to the Specification
02.	The specification is objected for inadvertent informalities.
Specifically, paragraphs [0010], [0014], [0020], [0116] introduce an equation that on its face would be new matter. Examiner is however aware that Applicant is attempting to cast the equation at issue so it is 0 < (x+y) =< 1.
Correction is required.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Claims
03.	Claim 45 and its dependent claims are objected to as in the objection to the specification. 
Correction is required
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Invitation to Interview Examiner 
04.	In view of the inadvertent typos, Examiner notes the option of having an interview, before responding to the outstanding Office Action, to insure proper reply to avoid the above noted objections(s). 
Quayle Action 
05.	This application is in condition for allowance except for the following formal matter(s): 
a. "Objections to the Specification." 
b. "Objections to the Claims." 
In accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213, THEREFORE, PROSECUTION AS TO THE MERITS IS NOW CLOSED. 
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action. 
The prosecution of this case is closed except for consideration of the above matter.
CONCLUSION 
06.	This application is in condition for allowance except for the following formal matters: 
Objections to the Specification" and "Objections to the Claims." 
In accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213, THEREFORE, PROSECUTION AS TO THE MERITS IS NOW CLOSED. 
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action. 
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814